Case:19-00113-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 17:47:46   Desc:
                          Exhibit A Page 1 of 4
      Case:19-00113-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 17:47:46   Desc:
                                ExhibitEXHIBIT
                                        A Page A 2 of 4
                             TRANSFERS TO KELLY SERVICES, INC.
                                  Date             Payment Amount
                               9/5/2013                 $37,476.00
                               9/10/2013                 $4,404.00
                               9/17/2013                $12,349.00
                               9/20/2013              $155,503.00
                               9/24/2013              $189,548.00
                               9/26/2013              $131,142.00
                               9/30/2013             $1,408,226.00
                               10/1/2013                 $2,178.00
                               10/7/2013                 $3,827.00
                               10/7/2013              $156,379.00
                               10/7/2013             $1,243,721.00
                               11/1/2013                 $3,409.00
                               11/4/2013                 $1,500.00
                               11/8/2013             $2,250,180.00
                              11/15/2013              $112,355.00
                              11/15/2013                 $1,606.00
                               1/6/2014                 $21,077.00
                               1/6/2014                  $1,577.00
                               1/14/2014                  $901.00
                               1/15/2014                 $5,012.00
                               1/15/2014                $86,695.00
                               1/22/2014              $101,523.00
                               1/22/2014              $218,384.00
                               2/18/2014              $957,937.00
                               2/28/2014                 $3,587.00
                               2/28/2014                $79,899.00
                               3/3/2014                  $1,181.00
                               3/12/2014              $467,309.00
                               3/14/2014             $1,041,082.00
                               3/17/2014                 $8,801.00
                               3/17/2014                 $9,963.00
                               3/17/2014                $17,394.00
                               3/19/2014              $152,232.00
                               3/21/2014              $103,534.00
                               3/24/2014                $14,266.00
                               3/24/2014                  $857.00
                               3/24/2014              $463,890.00
                               4/7/2014                 $10,761.00
                               4/7/2014                 $10,810.00
                               4/7/2014                 $34,689.00
                               4/7/2014               $421,020.00
                               4/11/2014                $15,577.00
                               4/11/2014                $18,871.00
                               4/14/2014              $134,044.00
                               4/29/2014                  $317.00
                               4/29/2014                    $76.00

A-1                                        63379240 v1
      Case:19-00113-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 17:47:46   Desc:
                                ExhibitEXHIBIT
                                        A Page A 3 of 4
                             TRANSFERS TO KELLY SERVICES, INC.
                                  Date             Payment Amount
                               4/29/2014                $17,770.00
                               4/29/2014                $25,228.00
                               4/29/2014                $82,912.00
                               4/29/2014                  $912.00
                               5/2/2014                 $12,826.00
                               5/7/2014                 $85,256.00
                               5/7/2014                 $95,934.00
                               5/14/2014              $196,004.00
                               5/16/2014              $295,894.00
                               5/27/2014                  $616.00
                               5/30/2014                  $422.00
                               5/30/2014                $69,409.00
                               6/17/2014              $499,363.00
                               6/18/2014              $406,881.00
                               6/18/2014             $2,376,082.00
                               6/25/2014                 $4,867.00
                               6/25/2014              $728,255.00
                               7/1/2014               $329,252.00
                               7/7/2014                  $3,658.00
                               7/7/2014                  $4,269.00
                               7/7/2014               $842,153.00
                               7/7/2014                  $1,455.00
                               7/11/2014                $19,745.00
                               7/14/2014                 $8,028.00
                               7/14/2014              $193,726.00
                               7/14/2014             $1,553,809.00
                               7/24/2014              $207,455.00
                               8/23/2014                 $1,238.00
                               8/28/2014                $67,684.00
                               8/29/2014                $11,117.00
                               9/5/2014                   $416.00
                               9/5/2014                   $759.00
                               9/10/2014              $504,320.00
                               9/14/2014              $205,079.00
                               9/15/2014              $149,968.00
                               9/19/2014              $380,763.00
                               9/27/2014                $62,795.00
                               10/1/2014              $202,338.00
                               10/1/2014                  $169.00
                               10/9/2014                  $385.00
                               10/9/2014                  $675.00
                               10/9/2014                  $759.00
                               10/9/2014              $127,515.00
                               10/9/2014                 $1,181.00
                              10/12/2014                $67,381.00
                              10/16/2014                 $1,981.00

A-2                                        63379240 v1
      Case:19-00113-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 17:47:46   Desc:
                                ExhibitEXHIBIT
                                        A Page A 4 of 4
                             TRANSFERS TO KELLY SERVICES, INC.
                                  Date             Payment Amount
                              10/19/2014              $178,582.00
                              10/24/2014              $255,693.00
                              10/26/2014              $300,426.00
                              10/29/2014              $120,215.00
                              10/31/2014              $119,302.00
                               11/8/2014              $122,839.00
                              11/14/2014               $43,418.00
                              11/16/2014               $43,698.00
                              11/17/2014                $4,646.00
                              11/17/2014                  $675.00
                              11/17/2014                  $759.00
                              11/17/2014                $1,097.00
                              11/23/2014              $493,408.00
                              11/28/2014               $39,506.00
                               12/5/2014              $217,864.00
                               12/6/2014               $85,226.00
                               12/9/2014                $1,181.00
                              12/12/2014              $125,766.00
                              12/20/2014              $263,201.00
                              12/21/2014              $177,629.00
                              12/23/2014                  $844.00
                              12/31/2014              $126,566.00
                               1/11/2015              $124,896.00
                               1/16/2015              $121,399.00
                               1/23/2015              $125,846.00
                               1/24/2015              $102,685.00
                               2/4/2015                $37,929.00
                               2/7/2015                 $6,628.00
                               2/13/2015                  $308.00
                               2/20/2015                  $387.00
                               2/22/2015               $53,820.00
                               2/26/2015                $1,295.00
                               3/5/2015                $31,892.00
                               3/7/2015                $26,733.00
                               3/11/2015               $17,076.00
                               3/13/2015              $259,807.00
                               3/20/2015               $18,604.00
                               3/21/2015              $111,213.00
                               3/26/2015               $39,825.00
                               6/3/2015                 $2,402.00
                               6/7/2015                   $906.00
                               2/16/2016                $1,701.00
                               2/16/2016                $6,324.00




A-3                                        63379240 v1
